McNamee, J.
Enfield Glen State Park is a part of the park system maintained by the State, and is located near Ithaca in Tompkins county. It consists of a rugged mountainous section, quite unimproved, and of natural beauty. At the entrance to the park is a sign four feet square on which is printed in large letters: “ Proceed with care. You pass through this park at your own risk.” One of the attractions of the park is a deep gorge between the mountain sides, at the bottom of which a stream flows. Along this gorge, from a point somewhere near the entrance, runs a path four or five feet wide, located on natural ledges and terraced into the mountain, and about eighty feet above the stream. The path is very irregular, and is maintained at varying levels, so that in following it a distance of a half mile from the entrance, it is necessary to make use of twenty-four steps to higher elevations and one hundred and fifty-five steps to lower ones. No guard rails are maintained along the path, except where ravines and the like are crossed, but there are guide marks and low guide walls here and there.
At a point on the main path, and at right angles to it, a by-path leads to a place called the “ Look-out,” situated on the top of a perpendicular wall of the gorge. This look-out suggests a narrow balcony over the stream, about two and one-half feet wide, and is reached by nine steps descending from the main path. These steps vary in width and height, are rough and irregular, and partly natural. The descent of the steps is at a grade of about seventy-five per cent, or about equal to that of stairs commonly found in dwellings of inexpensive construction. There is no guard rail on the steps, and the balcony has no protection except a stone wall about fifteen or eighteen inches high, on its outer edge.
On April 22, 1933, in the middle of the afternoon, and in fine weather, Bertha L. Griffin of Ithaca, visited the park with three companions. She was a young woman of twenty-two years, a trained nurse, in good health, and evidently in good spirits. She had visited the park previously, and also the look-out.
Miss Griffin was walking in the immediate company of one of her companions, a young man. On reaching the steps to the look-out, he suggested that they go down there, but the young woman' declined; and he passed beyond the steps. Within a few seconds he turned and saw Miss Griffin starting to walk down the steps. As she did, she went forward with a continuous motion, increased her pace, and at the bottom was moving quite rapidly. She did not slip, nor stumble, nor stagger, nor turn her ankle, nor make any outcry. She gave no sign of an involuntary act, and uttered no involuntary sound. She descended naturally ¿face for*246ward, and in an upright posture. When she reached the balcony she stepped on the wall, first with one foot and then with the other, and hesitated momentarily. She then turned her body in some degree, and put out her arms as though trying to save herself, and fell to the gorge below. She went down the steps, and up on the wall, without giving evidence of any accident, and in silence.
The foregoing is the testimony in the case, given by friendly witnesses, the young man who was at her side, and another relative who was a few paces away. It is upon this evidence that the claimant seeks to hold the State responsible for the injury and death of the deceased.
From the undisputed evidence it is clear that the mountain path followed by this group, from their entrance into the park until the time of the accident, was a more or less treacherous place to walk at best. That was the nature of the place, little improved and quite unspoiled, as was well known to all of them. It was this characteristic that made the park attractive, that furnished the desired reaction, possibly the thrill — a mild form of mountain climbing. The steps down to the balcony were off and apart from the main path. It was not necessary to go upon them; their appearance, their location, and the place to which they led made it manifest that only the venturesome would essay their course. And all of the evidence on the question puts it beyond doubt that the steps, the balcony, the low wall at its edge, and the precipitous gorge over which they hung, were not only open to the most casual view, but challenged inescapably the attention of one standing on the main path, and before making the descent. It is but a reasonable inference, if the evidence on the point be not direct, that these persons entered the park as sightseers, to look, and to enjoy the views; and it was from the path above the steps in question that the beauties, as well as the dangers of nature, were wholly unobscured. And whether one should court the added danger or incur the added risk of injury by leaving the main path for the steps and the balcony, was clearly one of personal choice. There was no risk that was not perfectly evident, there was no hidden danger. From all the evidence in the case, it is beyond dispute that both were assumed with full knowledge of all the facts and circumstances.
The Court of Claims dismissed the claim on the grounds that the deceased was negligent, and the State was not. And the appellant contends that the court below resolved both of these questions against the weight of the evidence. It may be that the problem here will clear without enlargement upon the rule of negligence, if due consideration be given to the doctrine of assumption of risk.
*247In her brief the administratrix cited three cases. Two of these were highway cases, and the other had to do with municipal care of a village street. Clearly they are not applicable here. A fourth case cited by the appellant involved an injury in a State park, and bears some resemblance to the one under review; but it is to be distinguished. (Kittle v. State of New York, 245 App. Div. 401; affd., 272 N. Y. 420.) In the Kittle case, cited in the dissenting opinion, there was a natural fissure between two ledges of rock, “ Fat Man’s Misery,” extending downward at right angles with the surface, to a distance of thirty-five feet. A ladder had been installed which enabled a prospector to reach the lower level. When one started down this ladder, it was not evident what was beyond. And having reached the bottom it would be with difficulty that one could retrace his steps to the upper surface. And at the bottom the pedestrian was practically required to go forward over a “ steep, rough and rocky slope to the bear path,” apparently the only path there was. There were signs maintained wMch directed people to this dangerous place, and there were not only no guard rails, but there were no signs indicating danger, or to give warning that there was a path difficult to tread, on the edge of which was a sheer drop of fifty feet. It was in following this dangerous path that the young woman in that case fell over the edge, and fifty feet to the base of the cliff. The way to the “ bear path ” from the foot of the ladder was the only means of escape for many, and indeed for all who could not lift themselves thirty-five feet on a ladder. The danger involved was a hidden one until the final decision became imperative. Those of more sober judgment and those of adventurous spirit were placed in a like position of danger; and escape therefrom, if possible, was hazardous. Not so here. Here was no trap. The risks and dangers were apparent. The choice was freely made.
Long ago it was held that even in our cultivated and highly developed city parks no duty rested upon the city to keep lighted the irregular places and steps connecting different elevations in its walks. Such a duty, and the one to light city streets were held to be widely different. (O’Rourke v. Mayor, 17 App. Div. 349.) And before that, the General Term of Common Pleas held that an invitee of a theatre who occupied a seat in a gallery that sloped at an angle of fifty-five degrees, and who stumbled and fell five and one-half feet over two rows of seats and over the guard rail, was not entitled to recover, because the conditions complained of were as obvious to the plaintiff as to the defendant. (Dunning v. Jacobs, 15 Misc. 85.) When an experienced skater observed that the ice in a private rink was soft, and knew it was growing softer while she was *248skating, and because of its condition her skate stuck in the ice, and she was hurt, she could not recover, even though the owner were negligent in permitting the use of its rink. If the defendant were negligent, the plaintiff was equally so. (Shields v. Van Kelton Amusement Corp., 228 N. Y. 396.) So,-even assuming the negligence of the State in not taking precautions that would reduce the possibilities of injury, it would not aid the appellant here. “ ‘ One who knows of a danger from the negligence of another, and understands and appreciates the risk therefrom, and voluntarily exposes himself to it, is precluded from recovering for an injury which results from the exposure.’ ” (Robinson v. Manhattan R. Co., [Com. Pl., Gen. Term] 5 Misc. 209, 212; Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155; 29 N. E. 464.) The Massachusetts case (p. 158) makes the further observation: “ It would be unjust that one who freely and voluntarily assumes a known risk for which another is, in a general sense, culpably responsible, should hold that other responsible in damages for the consequences of his own exposure.”
In a railroad crossing case the Court of Appeals applied the same principle: “A plaintiff who negligently subjects himself or his property to a risk of harm from a defendant’s negligence may not recover for injury resulting therefrom, except ás the doctrine of last clear chance is applicable.” (Storr v. New York Central R. R. Co., 261 N. Y. 348, 351.)
A possessor of land is not subject to liability to his licensees, whether business visitors or gratuitous licensees, for bodily harm caused to them by any dangerous condition thereon, whether natural or artificial, if they know of the condition and realize the risk involved therein. (American Law Institute, Restatement of the Law of Torts, § 340.)
It is plain that the State did not make the place in question safe for all kinds of conduct, and all kinds of temperaments and people, those of wide degrees of physical courage, self confidence, and timidity • — ■ the cautious, the bold in spirit, and the rash. If such a failure be negligence, the State cannot escape that imputation. But no mishap occurred, and the deceased was not misled. There is no evidence that she was sick, or that she was the victim of any untoward event, until she took her place on the wall above the precipice. The failure of the State, if there were a failure, to provide for greater protection against the precipitous bank of the gorge, was directly before her eyes as she proceeded to the point of danger. This was true as much as if she had been coming down the trackless side of the mountain. She voluntarily exposed herself to whatever danger was there, whatever the cause. All of the *249evidence in the case leads to a single conclusion — she did what she did knowingly, and did this as a matter of choice.
The judgment of the Court of Claims was proper, and should be affirmed.
Crapser and Bliss, JJ., concur; Hill, P. J., dissents, with an opinion in which Heffernan, J., concurs.